427 F.2d 716
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BARNETT PONTIAC, INC., Respondent.
No. 20056.
United States Court of Appeals, Sixth Circuit.
June 24, 1970.

Roger L. Sabo, N.L.R.B., Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Warren M. Davison, Atty., N.L.R.B., Washington, D. C., on the brief, for petitioner.
Walter B. Connolly, Jr., Detroit, Mich., Stringari, Fritz, Fiott & Burwell, Richard J. Fritz, Detroit, Mich., on the brief, for respondent.
Before EDWARDS, CELEBREZZE and McCREE, Circuit Judges.

ORDER

1
This cause came on to be heard upon the record on appeal and the briefs and arguments of counsel, and upon due consideration thereof and of the factual situation as set out in the record and the opinion of the National Labor Relations Board, 174 N.L.R.B. No. 57, it appears to the Court that the findings and order of the Board are supported by substantial evidence on the record as a whole, and are otherwise in accordance with the law.


2
Therefore, it is ordered that the order of the Board be, and it is, hereby enforced.